UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7374


KENNETH DARNIEL SWEETING,

                Plaintiff - Appellant,

          v.

HEAD DOCTOR MILLER, Wallens Ridge State Prison; MR.
HOLLOWAY, Warden, Wallens Ridge State Prison; HAROLD CLARKE,
DOC Regional Director; FRED SCHILLING, Director of Health
Services,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:14-cv-00187-NKM-RSB)


Submitted:   April 29, 2016                 Decided:   June 15, 2016


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Darniel Sweeting, Appellant Pro Se.  Jeff W. Rosen,
PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellee
Doctor Miller.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Darniel Sweeting appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed     the   record    and   find      no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Sweeting v. Miller, No. 7:14-cv-00187-NKM-RSB (W.D. Va.

Aug. 12, 2015).        We deny Sweeting’s motion to appoint counsel.

We   dispense   with    oral   argument     because    the    facts   and    legal

contentions     are   adequately     presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2